             Case 2:19-cv-02043-TSZ Document 132 Filed 05/12/20 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      STATE OF WASHINGTON,
 8                          Plaintiff,
 9         v.                                        C19-2043 TSZ

10    U.S. DEPARTMENT OF HOMELAND                    MINUTE ORDER
      SECURITY, et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The unopposed motion, docket no. 131, brought by counsel for amicus
   curiae State of New York, is GRANTED, and Jason Sykes, Rachel Horvitz, and the firm
15
   of Newman Du Wors LLP are granted leave to withdraw as counsel of record for State of
   New York, effective immediately. State of New York need not arrange for substitute
16
   counsel to appear unless it wishes to submit additional briefing or the Court directs
   otherwise by separate order.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 12th day of May, 2020.

20
                                                   William M. McCool
21                                                 Clerk

22                                                 s/Karen Dews
                                                   Deputy Clerk
23

     MINUTE ORDER - 1
